                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

GEORGE IRELAND,                             :
         Plaintiff,                         :      CIVIL ACTION
                                            :
       v.                                   :
                                            :
CURT F. GANDY, et al.,                      :      No. 19-3459
          Defendants.                       :


                                           ORDER

       AND NOW, this 25th day of October 2019, upon consideration of Plaintiff’s Motion to

Remand and the responses thereto, and for the reasons set forth in this Court’s Memorandum dated

October 25, 2019, it is ORDERED that:

   1. Plaintiff’s motion (Document No. 12) is GRANTED.

   2. The Motions to Dismiss filed by Defendants Plaza Insurance Company and GMI N.A., Inc.

       (Document Nos. 8 and 9) are DENIED as moot.

   3. The case is REMANDED to the Court of Common Pleas of Delaware County.



                                            BY THE COURT:




                                                                         .
                                            Berle M. Schiller, J.
